Citation Nr: 0300411	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  01-10 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left wrist disorder.

(The issues of entitlement to service connection for 
headaches and hepatitis C and entitlement to a total 
rating based upon individual unemployability will be 
addressed in a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from July 6, 1971, to 
November 22, 1971, and had periods of active duty for 
training including from September 22, 1989, to September 
25, 1989, and from December 16, 1990, to December 28, 
1990.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 rating 
decision by the Portland, Oregon, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In May 2002 the 
veteran testified at a video conference hearing before the 
undersigned Board Member.  A copy of the transcript of 
that hearing is of record.  The veteran also withdrew his 
appeal as to the issues of entitlement to increased 
ratings for his service-connected low back and cervical 
spine disabilities at that time.

[The Board is undertaking additional development on the 
issues of entitlement to service connection for headaches 
and hepatitis C and entitlement to a total rating based 
upon individual unemployability pursuant to the provisions 
of 38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, 
the Board will provide notice of the development as 
required by 38 C.F.R. § 20.903 (2002).  After giving 
notice and reviewing the appellant's response to the 
notice, the Board will prepare a separate decision 
addressing these issues.]


FINDINGS OF FACT

1.  In June 1997 the Board denied service connection for a 
left wrist disorder on the basis that evidence submitted 
did not show a present disorder was related to service; 
the veteran was notified of, and did not timely appeal, 
that decision.  

2.  Competent evidence added to the record since the June 
1997 decision includes no new evidence which bears 
directly and substantially upon the specific matter under 
consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the previously denied claim of entitlement to service 
connection for a left wrist disorder.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West Supp. 2002)) became law.  Regulations 
implementing the VCAA have now been published. 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to assist 
provisions of the VCAA do not apply until a previously 
denied claim has been reopened.  38 U.S.C.A. § 5103A(f). 
Regulations implementing the VCAA also include a new 
definition of new and material evidence.  However, that 
provision applies only to claims to reopen filed on or 
after August 29, 2001.  Hence, it does not apply in the 
instant case.

In this case, in correspondence dated in April 2001 the RO 
notified the veteran and his accredited representative the 
VCAA and of the evidence necessary to substantiate his 
claim with identification of the parties responsible for 
obtaining pertinent evidence.  As the veteran has been 
kept apprised of what he must show to prevail in his 
claim, what information and evidence he is responsible 
for, and what evidence VA must secure, there is no further 
duty to notify.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board finds that the duty to assist and duty to notify 
provisions of the VCAA are fulfilled.  No additional 
assistance or notification to the veteran is required.  He 
is not prejudiced by the Board's review of the case based 
on the current record. 

Background
Evidence of Record Prior to June 1997

Medical reports show that the veteran has sought treatment 
for pain, numbness, and weakness of the left wrist since 
1985.  A September 6, 1985, VA medical certificate shows 
the veteran claimed he injured his wrist the previous week 
in an accident involving a drill.  X-ray studies were 
negative and an impression of musculoskeletal trauma was 
provided.  The veteran was subsequently treated for wrist 
problems from September 1985 until November 1985.  On a 
November 4, 1985, report it was noted that the veteran's 
wrist had been jerked by a drill press while he was with 
the Army and that the veteran was filing a claim for 
worker's compensation.

In the fall of 1989, the veteran was seen by physicians at 
a Kaiser Permanente facility.  He complained of constant 
pain and weakness of the left wrist, which he attributed 
to the 1985 injury.  He was initially assessed as having 
chronic wrist pains with complaints of hand weakness, but 
in November 1989 a diagnosis of de Quervain's 
tenosynovitis was provided.  X-ray studies showed 
essentially normal relationships through the left wrist, 
with no evidence presented of acute injury or arthritic 
change.  An April 13, 1990, neurosurgical consultation 
report noted that both of the veteran's hands were 
suggestive of median nerve compression as he had nocturnal 
paresthesia and paresthesia extending into the first, 
second and third fingers.  A September 27, 1990, report 
noted possible carpal tunnel syndrome (CTS), greater in 
the left dominant hand than the right, with symptoms of 
mild thoracic outlet syndrome and neck pain but 
essentially normal studies to date.

The veteran did not report problems with his left wrist at 
service physical examinations in November 1988 and in 
August 1990 performed in connection with military reserve 
service.

Treatment reports from the East Portland Orthopedic and 
Fracture Clinic of Portland, Oregon, include records dated 
from August 1993 to February 1994.  They show that the 
veteran stated he had injured his wrist 12 years earlier 
while running a drill press at work.

An April 1996 VA examination of the veteran's joints 
revealed a history of an injury and pain of the left wrist 
in the military and chronic wrist symptoms since that 
time.  The examiner also stated that the veteran had some 
evidence of CTS which the veteran had told him started in 
the military.  Continuing pain and swelling of the left 
wrist was diagnosed as chronic synovitis and moderate 
degenerative arthritis.  It was further noted that the 
veteran had moderate CTS but that a neurological 
consultation was needed to confirm this finding.  
Diagnoses of chronic synovitis and moderate degenerative 
arthritis of the right wrist were also provided.

A few days later in April 1996 at a VA neurological 
examination the veteran refused to cooperate with the 
examiner's directions.  The examiner who performed this 
examination had access to the veteran's claims file, in 
contrast to the physician who performed the April 1996 
joints examination.  The examiner's diagnoses included 
probable somatoform disorder versus malingering.

In a June 1997 rating decision the Board denied 
entitlement to service connection for a left wrist 
disorder.  It was noted that the veteran had failed to 
submit evidence of a causal nexus between an inservice 
injury to the left wrist and a current disability.  The 
Board found, in essence, that the evidence demonstrated 
the veteran's left wrist injury was incurred during an 
employment-related accident and not during a period of 
active duty or inactive duty for training.


Evidence Added to the Record After June 1997

In February 2001 the veteran, in essence, requested his 
claim for service connection for an injury to his left 
forearm and hand be reopened.  In support of his claim he 
submitted duplicate copies of medical records dated in 
September 1985.  In his November 2001 notice of 
disagreement the veteran stated that a September 12, 1985, 
report was a line of duty determination and authorization 
for receipt of VA medical care that had been provided by 
his military reserve supervisor.  He asserted the document 
proved his injury occurred while on duty.  He also claimed 
that additional treatment records documenting this injury 
may have been retained by the Boise, Idaho, VA Medical 
Center.  

In correspondence dated in November and December 2001 the 
Boise and Portland VA Medical Centers reported that a 
search revealed no additional VA medical records for the 
veteran.

At his May 2002 videoconference hearing the veteran 
testified that during the 1980's he had injured his left 
wrist while working on duty in a mechanic shop.  He stated 
that his supervisor had authorized him to go to the Boise 
VA for treatment.

Legal Criteria and Analysis

As noted above, in a January 1997 decision the Board 
denied the veteran's claim for entitlement to service 
connection for a left wrist disorder.  The veteran did not 
appeal that determination and it has become final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  "New and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative 
nor redundant, and, by itself or in connection with 
evidence previously assembled, such evidence must be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a);  
See Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  
[As was previously noted, an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  Hence, it does not apply in the instant 
case.]

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that evidence that is 
merely cumulative of other evidence in the record cannot 
be new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 
F.3d 1343 (2000).

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
final decision is cumulative or redundant of the evidence 
previously considered.  The veteran previously described 
having injured his wrist during active service and medical 
evidence documenting a left wrist injury in 1985 was 
considered in the prior adverse determination.  The 
recently submitted evidence is not probative of the 
veteran's claim that his left wrist disorder is due to an 
injury incurred during active service.  The Board notes 
that the September 12, 1985, report identified by the 
veteran as a line of duty determination from his military 
reserve supervisor was of record and was considered in the 
June 1997 decision.  

As the information provided in support of the application 
to reopen a claim for entitlement to service connection 
for a left wrist disorder does not include new evidence 
which bears directly and substantially upon the specific 
matter under consideration, and is not so significant that 
it must be considered in order to fairly decide the merits 
of the claims, the Board finds that it is not "new and 
material," and the application to reopen the claim must be 
denied.



ORDER

The appeal to reopen a claim of service connection for a 
left wrist disorder is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

